                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8    BYRON CHAPMAN,                                       Case No. 5:20-cv-04662-EJD
                                                       Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE WHY
                                                v.                                           ACTION SHOULD NOT BE DISMISSED
                                  10

                                  11    NELSON CHAO, et al.,
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Byron Chapman filed the present action on July 13, 2020. Dkt. No. 1. Plaintiff

                                  15   filed the summons return on August 6, 2020, and there has been no activity in the case since.

                                  16          The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  17   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  18   (1962). Plaintiff is directed to file a written response to this order by July 2, 2021 and to appear

                                  19   before the Court on July 15, 2021, at 10:00 a.m. and show cause why this action should not be

                                  20   dismissed with prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure

                                  21   41(b). If Plaintiff fails to file a written response by July 2, 2021, the Court will dismiss the action

                                  22   with prejudice pursuant to Federal Rule of Civil Procedure 41(b).

                                  23          IT IS SO ORDERED.

                                  24   Dated: May 24, 2021

                                  25

                                  26
                                                                                                      EDWARD J. DAVILA
                                  27                                                                  United States District Judge
                                  28
